     Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 1 of 8 PageID #: 460




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 OTSUKA PHARMACEUTICAL CO., LTD.
 AND H. LUNDBECK A/S,

                           Plaintiffs,                 Civil Action No. 1:19-cv-01956-LPS

         v.

 PRINSTON PHARMACEUTICAL INC.,

                           Defendant.




               DEFENDANT PRINSTON PHARMACEUTICAL, INC.’S
       MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO FRCP 12(c)

        Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Defendant Prinston

Pharmaceutical Inc. (“Prinston”) moves for judgment on the pleadings of non-infringement of U.S.

Patent 10,307,419 (“the ’419 patent”). Prinston’s proposed brexpiprazole product formulation, as

disclosed in its ANDA, does not infringe the claims of the ’419 patent literally or under the doctrine

of equivalents, because: (a) it does not meet each and every limitation of any claim of the ’419 patent,

and (b) the plaintiffs are foreclosed from applying the doctrine of equivalents due to both the

disclosure/dedication rule and prosecution history estoppel. Consequently, judgment of non-

infringement of the ’419 patent in favor of Prinston is appropriate, even at this early stage prior to

discovery, because nothing in discovery will change the facts that (1) there is no literal infringement,

and (2) the disclosure/dedication rule and prosecution history estoppel foreclose application of the

doctrine of equivalents.

I.      BACKGROUND

        Otsuka Pharmaceutical Co., Ltd. (“Otsuka”) and H. Lundbeck A/S (“Lundbeck”; collectively,

“Plaintiffs”) sued Prinston on October 15, 2019. (D.I. 1), asserting claims of infringement of five
                                                  1
  Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 2 of 8 PageID #: 461



patents, including the ’419 patent. (D.I. 1, Ex. G (the ’419 patent)). The ’419 patent issued with seven

claims. (Id. at cols. 15-16 (claims)). Claims 1 and 6 are independent. Claim 1 is representative and is

reproduced below, with emphasis added.

       1. A tablet comprising 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-
          quinolin-2-one or a salt thereof as an active ingredient, an excipient (a), a binder (b), a
          disintegrant (c), a lubricant (d), and a coating, wherein the uncoated tablet comprises:

           0.05 to 25% by weight of 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-
           quinolin-2-one or a salt thereof,

           10 to 98.5% by weight of the excipient (a), which is at least one member selected from
           the group consisting of lactose, corn starch, and microcrystalline cellulose;

           0.1 to 20% by weight of the binder (b),                                        ;

           1 to 25% by weight of the disintegrant (c), which is at least one member selected from
           the group consisting of low-substituted hydroxypropyl cellulose, croscarmellose
           sodium, and sodium carboxymethyl starch;

           and 0.1 to 10% by weight of the lubricant (d), which is magnesium stearate;

           wherein said coating comprises hydroxypropyl methylcellulose, talc, and a colorant (e),
           the colorant (e) is present in an amount ranging from 0.1 to 50% by weight of the
           coating and comprises iron oxide and titanium oxide, and the coating substantially does
           not contain polyethylene glycol.

Independent claim 6 contains the identical limitation of binder (b) being “hydroxypropyl cellulose.”

To avoid confusion and to clarity, both independent claims 1 and 6 claim a                              .

       The specification of the ’419 patent contains the following description of the binder (b):


       Examples of the binder (b) include sucrose; white soft sugar; pregelatinized starch;
       partially pregelatinized starch;




                                                          other polysaccharides such as
       acacia, powdered acacia, agar, powdered agar, guar gum, tragacanth, powdered
       tragacanth, pullulan, and pectin; acrylic acid based polymer such as methacrylic
                                                 2
      Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 3 of 8 PageID #: 462



          acid copolymer L, methacrylic acid copolymer LD, methacrylic acid copolymer S,
          ethyl acrylate-methyl methacrylate copolymer dispersion, aminoalkyl methacrylate
          copolymer E, and aminoalkyl methacrylate copolymer RS; sodium alginate;
          purified gelatin; hydrolyzed gelatin powder; carboxyvinyl polymer; copolyvidone;
          povidone; polyvinyl alcohol. These binders (b) may be used singly or in a
          combination of two or more. Among these, a cellulose derivative is preferable, and
          hydroxypropyl cellulose is more preferable. It should be noted that, when povidone
          is contained as a binder (b), the obtained tablet tends to have reduced photostability
          and storage stability. Therefore, it is more preferable if this component is
          substantially not contained.

(Id.at col. 4, lines 33-58 (emphasis added)).

          Notably, the ’419 patent expires years after the other patents asserted in this litigation, and is

the only patent directed to specific formulations with specific obvious excipients. The other patents-

in-suit are directed to the active pharmaceutical ingredient brexpiprazole, with any formulation claims

being broad and not claiming specific excipients.

          Prinston filed an Abbreviated New Drug Application (ANDA) with the FDA to obtain

approval for its brexpiprazole tablet product. Prinston’s proposed brexpiprazole product contains a

binder, which is                                                                        There is no dispute

that Prinston’s formulation contains this binder. Prinston’s formulation from its ANDA is attached

as Exhibit 1.1

II.       LEGAL STANDARDS

          A. Motion for Judgment on the Pleadings – F.R.Civ.P. 12(c)

          Judgment on the pleadings should be granted only if “the movant clearly establishes that no

material issue of fact remains to be resolved and that he is entitled to judgment as a matter of law.”

Biogen Int’l GmbH v. Banner Life Scis. LLC, 424 F. Supp. 3d 303, 307 (D. Del. 2020) (Stark, J.)

(granting Rule 12(c) motion). This motion demonstrates that there is no: (1) literal infringement as

matter of law; and (2) no infringement under the doctrine of equivalents (DOE) for two


1
    Exhibit references refer to exhibits to the Declaration of Brent Batzer, filed concurrently.
                                                     3
  Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 4 of 8 PageID #: 463



independent reasons. The first reason is that DOE is precluded under the “disclosure-dedication”

doctrine and second under prosecution history estoppel. “Application of the disclosure-dedication

doctrine presents a question of law suitable for resolution on a motion for judgment on the

pleadings.” Eagle Pharm., Inc. v. Slayback Pharma LLC, (“Eagle I”) 382 F. Supp. 3d 341, 343-44

(D. Del. 2019) (Connolly, J.) aff’d Eagle Pharm. Inc. v. Slayback Pharma LLC, (“Eagle II”) 958

F.3d 1171 (Fed. Cir. 2020). Likewise, considering prosecution history estoppel on a motion to

dismiss is appropriate. See Amgen Inc. v. Coherus Biosciences, Inc., 2018 WL 1517689 at *4 (D.

Del. March 26, 2018)

        In evaluating a motion for judgment on the pleadings, a court may consider the pleadings,

exhibits attached to the pleadings, matters of public record, any documents integral to or explicitly

relied upon in the pleadings, and “authentic documents upon which the complaint is based, if

attached to the complaint or as an exhibit to the motion.” Biogen Int’l GmbH, 424 F. Supp. 3d at

307. On this basis, courts in this District have recognized that asserted patents, their file histories,

as well as ANDA filings are all properly before the court, regardless of the stage of litigation. In re

Bendamustine Consol. Cases, C.A. No. 13-2046-GMS, 2015 WL 1951399, at *1 (D. Del. Apr. 29,

2015). See also Eagle I, 382 F. Supp. 3d at 343 n. 1 (finding Slayback’s NDA integral to the

pleadings because a court can consider “any documents ‘integral to or explicitly relied upon’ in the

pleading.”). When the factual allegations in a complaint contradict a document integral to the

pleadings, the document controls. See Boldrini v. Wilson, 542 F.Appx. 152 (3rd Cir. Oct. 17, 2013);

Anderson v. Local 435 Union, C.A. No. 12-1119, 2014 WL 4955611 at *1 (D. Del. Sept. 30, 2014).

        B. Disclosure-Dedication Rule

        Application of the disclosure-dedication rule is a question of law. Pfizer, Inc. v.

Teva Pharmaceuticals, USA, Inc., 429 F.3d 1364, 1378 (Fed. Cir. 2005). The disclosure-dedication

rule states that “when a patent drafter discloses but declines to claim subject matter . . . [that] action


                                                    4
   Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 5 of 8 PageID #: 464



dedicates that unclaimed subject matter to the public.” Johnson & Johnston Assocs. Inc. v. R.E.

Service Co., Inc., 285 F.3d 1046, 1054 (Fed. Cir. 2002)(en banc). “[A] patentee cannot narrowly

claim an invention to avoid prosecution scrutiny by the PTO, and then, after patent issuance, use

the doctrine of equivalents to establish infringement because the specification discloses

equivalents.” Id. at 1055.

         C. Prosecution History Estoppel

         Considering prosecution history estoppel on a motion to dismiss is appropriate. See Amgen

Inc. v. Coherus Biosciences, Inc., 2018 WL 1517689 at *4 (D. Del. March 26, 2018). Prosecution

history estoppel presumably occurs when a patentee made a narrowing claim amendment during the

course of prosecution. Integrated Tech. Corp. v. Rudolph Techs., Inc., 734 F.3d 1352, 1356-57 (Fed.

Cir. 2013). “Prosecution history estoppel can extend from a parent application to subsequent patents

in the same lineage.” Trading Techs. Int’l, Inc. v. Open E Cry, LLC, 728 F.3d 1309, 1323 (Fed. Cir.

2013).

III.     ARGUMENT

         A. Prinston Does Not Literally Infringe the ’419 Patent

         Both independent claims of the ’419 patent cover, in pertinent part, a brexpiprazole tablet

having an excipient (a), a binder (b), a disintegrant (c), a lubricant (d), and a coating, wherein the

uncoated tablet comprises a “binder (b), which is hydroxypropyl cellulose.” (D.I. 1 Ex. G (the ’419

patent), at cols. 15-16 (Claims 1 and 6)). This language is clear on its face and no claim

construction is necessary.

         Plaintiffs allege that Prinston’s proposed brexpiprazole product described in its ANDA

infringes these claims. (See, e.g., D.I. 1, at ¶¶ 49, 110). It is undisputed that the binder in Prinston’s

proposed product is not hydroxypropyl cellulose. Instead, it is undisputed that the Prinston

proposed brexpiprazole product contains                                              . (Exh. 1, at 4


                                                    5
  Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 6 of 8 PageID #: 465



(Table showing formulation)).                                                  . Thus, there is no

factual dispute, the claim limitation of “a binder, which is hydroxypropyl cellulose” is not literally

met by the Prinston proposed product. And because there is no literal infringement as a matter of

law of independent claims 1 and 6, it necessarily follows that the narrower claims that depend from

that independent claim cannot be infringed either. See Wahpeton Canvas Co., Inc. v. Frontier, Inc.,

870 F.2d 1546, 1553 (Fed. Cir. 1989). Thus, no claim of the ’419 patent is literally infringed.

       B. Application of the Doctrine of Equivalents to Prinston’s Formulation is Foreclosed
          as a Matter of Law by the Disclosure-Dedication Rule

       “[W]hen a patent drafter discloses but declines to claim subject matter . . . [that] action

dedicates that unclaimed subject matter to the public.” Johnson & Johnston Assocs., Inc., 285 F.3d

at 1054. The patent disclosure must be sufficiently specific to permit a person of ordinary skill in

the art to identify the unclaimed subject matter for the disclosure-dedication rule to apply. Pfizer,

Inc., 285 F.3d at 1378-79 (quoting PSC Computer Prods., Inc. v Foxconn Int’l, Inc., 355 F.3d 1353,

1360 (Fed. Cir 2004)). Here, the requisite specificity is present. The ’419 patent expressly

discloses                                                 . (supra at 2-3, quoting the ’419 patent

specification, at col. 4, lines 33-58). The patentee identified specific binders that can be used as

alternatives to hydroxypropyl cellulose,                                                , but then

claimed only one specific binder, hydroxypropyl cellulose. Accordingly, because of the disclosure-

dedication rule, as a matter of law Prinston’s proposed ANDA products cannot infringe the ’419

patent claims under the doctrine of equivalents. Johnson & Johnston Assoc., Inc., 285 F.3d at 1055;

see also Eagle II, 958 F.3d at 1177 (finding that the disclosure-dedication doctrine bars application

of the doctrine of equivalents because “the asserted patents dedicated ethanol to the public by

disclosing, but not claiming, ethanol as an alternative to PG in the ‘pharmaceutically acceptable

solvent’ claim limitation”) and In re Bendamustine Consol. Cases, 2015 WL 1951399, at *2 (“By

claiming only TBA from among the listed organic solvents, the patentee effectively disclaimed the

                                                   6
  Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 7 of 8 PageID #: 466



remaining solvents in the list and cannot employ the doctrine of equivalents to bring them back

within the scope of the ’190 and ’863 patents.”)

       C. Application of the Doctrine of Equivalents is Also Foreclosed by Prosecution
          History Estoppel

       The application that led to the ’419 patent was filed on September 22, 2017, but claims

priority through a string of continuation applications to U.S. Application No. 14/351,325 filed on

Oct. 12, 2012 (the ’325 application). (D.I. 1 Exh. G (the ’419 patent), at face page, field (63)). The

prosecution history of the ’325 application is part of the prosecution history of the ’419 patent. See

Trading Techs. Int’l, Inc. 728 F.3d at 1323 (Fed. Cir. 2013) (“Prosecution history estoppel can extend

from a parent application to subsequent patents in the same lineage.”).

       As originally filed, the claims of the ’325 application broadly covered a binder that was a

“cellulose derivative.” (Exhibit 2 at 35 (April 11, 2014 Transmittal of U.S. Pat. App. No. 14/351,325)

(highlighting added)). Following a rejection, the applicants cancelled those claims in favor of claims

reciting only hydroxypropyl cellulose as the binder. (Exhibit 3 at 3 (August 3, 2015, Response to

Non-Final Office Action, Pat. App. No. 14/351,325). The applicants further emphasized, “[t]here are

unexpected benefits from the claims composition with hydroxypropyl cellulose as the binder.” (Id.

at 9). The applicant reiterated this argument during prosecution of the ’419 patent. (Exhibit 4 at 6

(April 3, 2018, Response to Non-Final Office Action, ’419 patent)). The narrowing amendment,

which was then emphasized during patent prosecution, makes clear that anything other than

hydroxypropyl cellulose is outside the scope of the ‘419 patent claims. See Festo Corp. v. Shoketsu

Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 734, 736-37 (2002); Integrated Tech. Corp., 734 F.3d

at 1358 (“we hold that ITC surrendered the territory between the original and issued claims, including

the   equivalent”).   Indeed,   the   original     claim   scope    would    have   encompassed

                                                                   , while the amended claim scope does

not. Prinston’s ANDA product cannot now be recaptured using the doctrine of equivalents.

                                                   7
  Case 1:19-cv-01956-LPS Document 17 Filed 07/08/20 Page 8 of 8 PageID #: 467



       Thus, in addition to the disclosure-dedication rule, prosecution history estoppel separately

and independently bars application of the doctrine of equivalents to Prinston’s ANDA product, and

Prinston cannot infringe the ’419 patent as a matter of law.

IV.    CONCLUSION

       For the foregoing reasons, Prinston respectfully requests that this Court grant Prinston

judgment of non-infringement of the ’419 patent on the pleadings under F.R.Civ.P. 12(c).



Dated: July 6, 2020                                  Respectfully submitted,

                                                     STAMOULIS & WEINBLATT LLC

                                                     /s/ Stamatios Stamoulis
                                                     Stamatios Stamoulis (#4606)
                                                     800 N. West Street, Third Floor
                                                     Wilmington, DE 19801
                                                     (302) 999-1540 – Ext.1
                                                     stamoulis@swdelaw.com

                                                     Shashank Upadhye (pro hac vice)
                                                     Yixin Tang (pro hac vice)
                                                     Brent Batzer (pro hac vice)
                                                     UPADHYE CWIK LLP
                                                     135 S. LaSalle St., Suite 1930
                                                     Chicago, IL 60606
                                                     Tel: 312.598.2610
                                                     shashank@ipfdalaw.com

                                                     Attorneys for Defendants




                                                 8
